Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is a response to the amendment filed 9/13/2022.  Claim 9 has been canceled.  Claims 1 and 4 has been amended.  Claims 13 and 14 have been added.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  
Applicant argues Ogale (US 2018/0093446) does not suggest a desire for minimal displacement, but teaches there is no displacement without indicating there is any possibility of displacement.  However, Ogale teaches barbed needles designed for displacing fibers, and thus there is clearly some risk that the needles could displace or damage the tow fibers if not designed so as not to do so, and it is unreasonable to suggest there is not and could not be any possibility of tow fiber displacement or damage.  If there is no possibility, this is only because of the design of the needling system, of which there is little guidance in Ogale.  Even if there are other means for avoiding displacement other than barb angle, it is clear a fiber displacing needle could at least potentially displace a tow fiber if there are not some structural designs to ensure that it does not.  Thus, at the very least, it would have been implied the needles and barbs should be structured such that they minimize displacement and damage in the tow by taking into account known methods for doing so. Further, it is well-known in the prior art that both needles and fibers alike may be damaged during needling if they do not cleanly penetrate (See, for example, Schneider et al., US 5,213,735, col. 1, lines 16-20, teaching needling processes are prone to cause needle and filament damage if the needles do not properly slide through the fibers), and there certainly would have been some considerations to avoid this possibility.
Applicant further argues there are different key parameters in Ogale and cites paragraph [0073] therein.  However, this paragraph in Ogale merely discusses factors for how to properly select the size of the barb needles, while indicating, contrary to Applicant’s initial argument, that there are factors that must be considered to properly select the needle design to properly carry out the process.  Although only size of the needles is discussed specifically, there are many known structural characteristics the needles utilized in the system must possess, including notch location and angle of needles, that are known to affect the needling process.  Whether the selection of these structural characteristics of the needling system are made randomly or strategically prior to carrying out needling in Ogale, one way or another, some notch angle and notch location must be selected for the system.  
Further, as previously demonstrated, needle angle is known to affect fiber displacement and thus is reasonably considered when making these selections for needling, especially when fibers to be needled are meant to not be disturbed.  It is noted Applicant has presented no data that the webs using the claimed angled needle have specific advantages over other methods of avoiding displacement at different angles, such as size or speed or number of barbs. There are no examples at all comparing the characteristics/properties of mats needled by the claimed invention using specific needle angles verses by related processes that use randomly angled needles or smaller sized needles, etc.  Without such data showing a specific advantage, it would appear Applicant is merely using a known method for avoiding fiber displacement during needling in order to carry out the intended purpose of doing so, i.e. to avoid displacement.  
Applicant’s arguments with respect to the lubricant have been considered but are moot because the new ground of rejection utilizing Schneider et al. (US 5,213,735), and Hosoi et al. (US 4,931,239) address the amended claim directed to this feature.  It is noted Applicant appears to suggest the specific use of lubricant as claimed has a special ability to reduce fiber rupture by decreasing friction.  However, as argued below, Examiner submits this is a feature of all lubricants and Applicant has not shown any unexpected advantage at 2% water, wherein water is known as a standard needling lubricant and 2% or more is known loading amount for needling lubricants.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6, 8, 11, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogale (US 2018/0093446) in view of Lescostaouec (US 2010/0037441), Schneider et al. (US 5,213,735), and Hosoi et al. (US 4,931,239).
Regarding Claims 1-6, 8, 11, 13 and 14, Ogale teaches a method for producing a composite material part comprising continuous fibers (See page 2, paragraph [0029]) and a polymer matrix (See page 1, paragraphs [0001]-[0003] and [0009], wherein resin matrix, which implies polymeric resin, is infused into continuous tow, i.e. fibers, to form a composite), comprising:
 a step of producing a preform [102] formed of continuous unidirectional fibers [106] oriented along at least one fiber direction (See Fig. 2 and page 2, paragraphs [0031] and [0034], wherein the fibers in each layer [104] are parallel in a single orientation/direction, i.e. unidirectional, and individual layers are stacked to form preform [102], each unidirectional layer of the preform comprising plies of different fiber directions),
a step of applying non-woven filaments to at least a first main face of the preform (See Figs. 4 and 7 and page 2, paragraph [0029], wherein a nonwoven [124] is made of fibers [114], i.e. filaments), and
a step of needling said filaments [114] by means of a needling device [304] comprising a plurality of needles [316], each needle being provided with a barb so that filaments are driven by the needles and arranged in a direction substantially perpendicular to the continuous fibers of the preform (See page 6, paragraph [0071]-[0072] and Figs. 5-6, wherein said needles have barbs that catch filaments [114] and are then driven vertically into the preform, thus providing the filaments [114] substantially vertical, or perpendicular, to the continuous fibers [106]).  
Ogale teaches fibers may be biaxial preforms (See page 3, paragraph [0034]), which are preforms with fibers in two different directions, and also clearly teaches 0 and 90 degree fibers would have been a likely alignment in a biaxial preform (See page 2-3, paragraph [0037]). Ogale also teaches the tow/fibers [106] in each layer [104] of the preform [102] are to remain straight after needling (See page 5, paragraph [0061]) while the needle deposits the nonwoven filaments [114] through these layers [104] (See page 6, paragraph [0072]) and explicitly teaches “maintaining the orientation or direction of the tow…forming each non-crimp layer.”  See page 8, paragraph [0100].  This clearly suggests minimal displacement of the tow/fibers while placing the nonwoven filaments [114] is advantageous, but Ogale is silent about the specific structure of the needles, which must have an orientation of the notches formed by the barbs in performing such needling, and which should obviously be structured to carry out the desired process having minimal effect on the tow fibers.  
It would have been apparent any known methods for minimizing the impact on fibers/tows during needling would have predictably been advantageous to minimize the tow displacement in Ogale. Lescostaouec teaches the location of the barbs, and by consequence, the notches that they form, is critical to fiber displacement in needling.  Specifically, Lescostaouec teaches “wherein there are no barbs oriented in the circumferential direction, the adapted needle does not displace the radial fibers” (See page 6, paragraphs [0065]-[0066], teaching when no barbs are in the circumferential direction, i.e. no notches are in the radial direction, there is no radial displacement). Since the barbs form notches perpendicular that extend in a direction perpendicular to the barb direction, this teaches clearly indicates notch direction must be aligned with fiber direction to cause displacement, i.e. at a zero angle.  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to orient all notches used in needling in Ogale at non-zero angles to the fibers in each layer of the preform because zero angles would have predictably caused fiber displacement of the preform, which Ogale teaches is undesirable. 
Further, Lescostaouec teaches the barb/notch direction can affect different layers differently relative to its relationship to individual fibers directions in different layers (See pages 6-7, paragraph [0067], teaching “the position of the barbs 340 relative to the orientation of the textile fibers 5 within the preform 80 being built may vary the characteristics” and “the position of the barbs may vary the construction of the preform along its various layers”). Thus, the teachings of Lescostaouec clearly state the notch axis direction of a needle notch relative to the fiber directions in preforms affects the characteristics thereof wherein notches aligned with the fiber direction causes displacement and notches unaligned from the fiber direction to not affect displacement.  
In applying this these teachings to Ogale, it is clear when needling a biaxial preform such as a 0/90 preform as taught therein, situating a notch at a zero angle to the fibers would have been undesireable because it would have been more likely to displace the fibers, which is undesirable.  It would have been apparent from the teaches of Lescostaouec situating a notch perpendicular to one group of fibers will situate it parallel to the other groups of fibers, causing minimal displacement to one layer and high displacement in another according to the teachings of Lescostaouec, thus providing uneven properties.  The teachings of Lescostaouec indicate to a person of ordinary skill in the art that orienting the notch at the same angle relative to each fiber grouping, i.e. 45 degrees, will cause similar displacement in each layers, and thus not vary the properties of layers relative to each other.  
Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to align the notch in the needling needles so as to bisect the fiber alignment in each layer of a biaxial layer, such as aligning the notch at 45 degrees in a 0/90 preforms, because doing so would have predictably situated the notch in the same position relative to the fibers in each layers, and thus both minimizing displacement without disproportionately affecting any one layer relative to others.  This would predictably “maintain the orientation” of the fiber tow in Ogale during needling and provide more even properties in the preform instead of degrading the fibers in one direction relative to another. 
Ogale doesn’t specifically teach a distal fork. However, forked needles with notches on the distal end are well-known alternatives to barbs wherein the notch in the distal end is effectively equivalent to a notch formed perpendicular to the extension direction of a barb (See, for example, Lescostaouec, page 6, paragraphs [0065], wherein it is clear distal fork notches perform the same displacement function as barb notches).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to utilize forks with distal notches perpendicular to the needle axis, as opposed to barbs, because such forks would have predictably performed with functional equivalence.  Note a barb creates a perpendicular notches and thus a forked notched with a notch perpendicular to the barb direction would have been expected to perform equivalent displacement.
Ogale fails to teach a water lubricating agent as claimed.  However, water lubricating agents are well-known and standard in needling processes, such as that taught Ogale, in order to reduce friction so as to facilitate sliding of the needles through the fibers, helping to reduce damage to both fibers and needles alike (See, for example, Schneider et al., col. 1, lines 8-21 col. 3, lines 5-9, wherein lubricants are known to treat webs to improve sliding and reduce damage to needles and fibers; note by stating other lubricants besides water are possible, Schneider et al. clearly suggest water is the default lubricant in the prior art for needling as well-known and standard for such a purpose; and Hosoi et al., col. 7, lines 1-5, suggesting lubricants are a standard fiber treatment prior to needling to reduce friction during needle penetration).  Further, it is known lubricants may fully impregnate a fibrous mat (See, for example, Schneider et al. col. 2, lines 1-7, teaching the fibrous web is thoroughly impregnated by the lubricant, such as water) and that loadings of 5% by weight lubricant are a usual amount for achieving advantages during needling and thus suitable (See, for example, Hosoi et al., col. 1, lines 14-17, teaching 5% by weight relative to the fibers being penetrated and a usual amount of lubricant to reduce friction). Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to utilize water lubricating agents, such as at 5% by weight relative to fibers to be penetrated during needling in Ogale, because doing so would have predictably been a suitable means to help reduce friction, facilitate needle penetration, and prevent fiber and needle breakage alike.  Examiner notes since a water lubricating agent is taught to be used solely to facilitate needle penetration, it serves no purpose once needling is complete and thus implicitly would be dried, either naturally over time or via drying.
Regarding Claim 5, Examiner submits “reference axis” is undefined and thus may be any direction whatsoever, and -90 to +90 literally defines every possible angle possible for an extending fiber relative to a given axis (since flipping a fiber 180 degrees essentially gives it the same orientation, and thus +91 is the same direction as -89, +92 is the same as -88, etc.).  Thus, every continuous fiber must always be between -90 and +90.  Thus, whichever axis is furthest from a given notch axis may be considered the “reference axis” regardless of the orientation of fibers.  Therefore, Examiner submits as currently written, Claim 5 appears to be non-limiting.


Claims 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogale, Lescostaouec, Schneider et al. and Hosoi et al. as applied to Claim 1, and further in view of Applicant Admitted Prior Art (AAPA).
Regarding Claims 10 and 12, Ogale, Lescostaouec, Schneider et al. and Hosoi et al. teach the method of Claim 1, as described above.  Although Ogale teaches superimposing the preform layers [104] on the nonwoven, Ogale also teaches the preform may be completely formed prior to being put in contact with the nonwoven (See pages 5-6, paragraph [0069], and note forming in situ utilizing a layup tool and rollers and shown in Fig. 7) and teaches the layers may be laminated dry (See page 2, paragraph [0032]) and impregnated with a polymeric matrix (See page 7, paragraph [0082]-[0088]).  Although implying pressing, Ogale doesn’t specifically teach the process of pre-forming a laminate of the preform layers.  However, AAPA indicates in the background using layers with a small amount of polymer and rolling them on a tool is a known method for laminating a preform of superimposed layers such as in Ogale (See instant PgPub 2020/0189207, page 1, paragraph [0005]).  Thus, since the claimed method is explicitly described as being known in the prior art for laminating a preform, and because Ogale recites laminating a preform without providing a specific process, Examiner submits it at least would have been obvious to a person having ordinary skill in the art at the time of invention to utilize the known method for forming the desired result, i.e. a preform laminate.  Doing so would have predictably formed a multilayered preform for storage that could subsequently be needled and impregnated as in Ogale without the need for a preforming forming step.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT W DODDS/Primary Examiner, Art Unit 1746